Case Details - District of Columbia Superior Court                                    Page 1 of 3
               Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 1 of 494


2021 CA 002196 B LINCOLN HOLDINGS LLC et al Vs. FACTORY
MUTUAL INSURANCE COMPANY FLRS

• Case Type:
• Civil II
• Case Status:
• Open
• File Date:
• 07/01/2021
• Action:
• Complaint for Breach of Contract Filed
• Status Date:
• 07/01/2021
• Next Event:
• 10/01/2021




  All Information   Party   Event   Docket   Receipt     Disposition


     Party Information
     LINCOLN HOLDINGS LLC
     - Plaintiff
  •                                                     Alias
  ◦ Disposition
  ◦                                                      Party Attorney
  ◦ Disp Date                                          • Attorney
  ◦                                                    • SCHLESINGER, MATTHEW J

     LINCOLN HOCKEY LLC
     - Plaintiff
  •                                                     Alias
  ◦ Disposition
  ◦                                                      Party Attorney
  ◦ Disp Date                                          • Attorney
  ◦                                                    • SCHLESINGER, MATTHEW J

     LINCOLN MYSTICS LLC
     - Plaintiff
  •                                                     Alias
  ◦ Disposition
  ◦                                                      Party Attorney
  ◦ Disp Date                                          • Attorney
  ◦                                                    • SCHLESINGER, MATTHEW J

     DC ARENA L.P.
     - Plaintiff
  •                                                     Alias
  ◦ Disposition
  ◦                                                      Party Attorney
  ◦ Disp Date                                          • Attorney
  ◦                                                    • SCHLESINGER, MATTHEW J

     WASHINGTON BULLETS L.P.
     - Plaintiff
  •                                                     Alias
  ◦ Disposition
  ◦                                                     Party Attorney




https://eaccess.dccourts.gov/eaccess/search.page.3.1?x=bu3q4Kn3FZH*eOqlm6I0Iz5Vm...    7/20/2021
Case Details - District of Columbia Superior Court                                                              Page 2 of 3
               Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 2 of 494


  ◦ Disp Date                                       • Attorney
  ◦                                                 • SCHLESINGER, MATTHEW J

    FACTORY MUTUAL INSURANCE COMPANY
    - Defendant
  •                                                  Alias
  ◦ Disposition
  ◦                                                  Party Attorney
  ◦ Disp Date
  ◦




    Events
    Date/Time                   Location             Type                                      Result    Event Judge
    10/01/2021 09:30 AM         Courtroom 100        Initial Scheduling Conference-60




    Docket Information
    Date          Docket Text                                                                                 Image
                                                                                                              Avail.
    07/01/2021 Complaint for Breach of Contract Filed Receipt: 475193 Date: 07/02/2021
    07/01/2021 eComplaint Filed. Submitted 07/01/2021 13:45. ts.                                                  Image
               Attorney: SCHLESINGER, Mr MATTHEW J (429689)
               LINCOLN HOLDINGS LLC (Plaintiff); LINCOLN HOCKEY LLC (Plaintiff); LINCOLN MYSTICS LLC
               (Plaintiff); DC ARENA L.P. (Plaintiff); WASHINGTON BULLETS L.P. (Plaintiff);
    07/02/2021 Event Scheduled
               Event: Initial Scheduling Conference-60
               Date: 10/01/2021 Time: 9:30 am
               Judge: SADDLER, FERN FLANAGAN Location: Courtroom 100
    07/02/2021 Issue Date: 07/02/2021
               Service: Summons Issued
               Method: Service Issued
               Cost Per: $


                   FACTORY MUTUAL INSURANCE COMPANY
                   270 Central Ave
                   JOHNSTON, RI 02919
                   Tracking No: 5000234805


    07/02/2021 Complaint Package eServed to Filer                                                                 Image



    07/09/2021 Affidavit of Service of Summons & Complaint on Codi Jones Filed. Submitted 07/09/2021 18:18.       Image
               AV
               Attorney: SCHLESINGER, Mr MATTHEW J (429689)
               FACTORY MUTUAL INSURANCE COMPANY (Defendant);
    07/09/2021 Proof of Service
                 Method : Service Issued
                 Issued : 07/02/2021
                 Service : Summons Issued
                 Served : 07/02/2021
                 Return : 07/09/2021
                 On      : FACTORY MUTUAL INSURANCE COMPANY
                 Signed By : Codi Jones

                   Reason : Proof of Service
                   Comment :




https://eaccess.dccourts.gov/eaccess/search.page.3.1?x=bu3q4Kn3FZH*eOqlm6I0Iz5Vm...                               7/20/2021
Case Details - District of Columbia Superior Court                                        Page 3 of 3
               Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 3 of 494


   Date          Docket Text                                                           Image
                                                                                       Avail.

                  Tracking #: 5000234805




    Receipts
   Receipt Number              Receipt Date   Received From                        Payment Amount
   475193                      07/02/2021     MATTHEW J SCHLESINGER                       $120.00
   Total                       Total          Total                        Total
                                                                                          $120.00




    Case Disposition
   Disposition                                 Date           Case Judge
   Undisposed




https://eaccess.dccourts.gov/eaccess/search.page.3.1?x=bu3q4Kn3FZH*eOqlm6I0Iz5Vm...        7/20/2021
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 4 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 5 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 6 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 7 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 8 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 9 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 10 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 11 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 12 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 13 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 14 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 15 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 16 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 17 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 18 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 19 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 20 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 21 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 22 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 23 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 24 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 25 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 26 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 27 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 28 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 29 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 30 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 31 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 32 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 33 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 34 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 35 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 36 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 37 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 38 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 39 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 40 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 41 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 42 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 43 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 44 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 45 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 46 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 47 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 48 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 49 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 50 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 51 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 52 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 53 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 54 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 55 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 56 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 57 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 58 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 59 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 60 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 61 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 62 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 63 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 64 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 65 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 66 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 67 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 68 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 69 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 70 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 71 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 72 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 73 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 74 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 75 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 76 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 77 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 78 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 79 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 80 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 81 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 82 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 83 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 84 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 85 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 86 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 87 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 88 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 89 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 90 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 91 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 92 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 93 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 94 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 95 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 96 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 97 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 98 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 99 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 100 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 101 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 102 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 103 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 104 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 105 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 106 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 107 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 108 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 109 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 110 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 111 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 112 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 113 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 114 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 115 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 116 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 117 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 118 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 119 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 120 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 121 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 122 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 123 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 124 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 125 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 126 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 127 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 128 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 129 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 130 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 131 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 132 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 133 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 134 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 135 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 136 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 137 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 138 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 139 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 140 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 141 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 142 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 143 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 144 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 145 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 146 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 147 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 148 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 149 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 150 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 151 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 152 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 153 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 154 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 155 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 156 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 157 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 158 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 159 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 160 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 161 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 162 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 163 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 164 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 165 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 166 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 167 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 168 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 169 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 170 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 171 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 172 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 173 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 174 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 175 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 176 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 177 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 178 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 179 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 180 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 181 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 182 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 183 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 184 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 185 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 186 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 187 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 188 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 189 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 190 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 191 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 192 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 193 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 194 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 195 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 196 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 197 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 198 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 199 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 200 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 201 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 202 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 203 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 204 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 205 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 206 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 207 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 208 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 209 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 210 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 211 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 212 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 213 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 214 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 215 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 216 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 217 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 218 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 219 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 220 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 221 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 222 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 223 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 224 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 225 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 226 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 227 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 228 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 229 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 230 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 231 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 232 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 233 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 234 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 235 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 236 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 237 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 238 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 239 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 240 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 241 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 242 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 243 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 244 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 245 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 246 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 247 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 248 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 249 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 250 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 251 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 252 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 253 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 254 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 255 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 256 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 257 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 258 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 259 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 260 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 261 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 262 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 263 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 264 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 265 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 266 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 267 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 268 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 269 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 270 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 271 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 272 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 273 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 274 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 275 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 276 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 277 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 278 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 279 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 280 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 281 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 282 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 283 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 284 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 285 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 286 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 287 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 288 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 289 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 290 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 291 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 292 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 293 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 294 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 295 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 296 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 297 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 298 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 299 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 300 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 301 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 302 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 303 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 304 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 305 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 306 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 307 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 308 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 309 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 310 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 311 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 312 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 313 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 314 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 315 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 316 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 317 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 318 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 319 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 320 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 321 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 322 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 323 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 324 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 325 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 326 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 327 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 328 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 329 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 330 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 331 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 332 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 333 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 334 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 335 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 336 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 337 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 338 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 339 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 340 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 341 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 342 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 343 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 344 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 345 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 346 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 347 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 348 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 349 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 350 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 351 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 352 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 353 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 354 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 355 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 356 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 357 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 358 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 359 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 360 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 361 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 362 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 363 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 364 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 365 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 366 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 367 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 368 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 369 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 370 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 371 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 372 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 373 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 374 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 375 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 376 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 377 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 378 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 379 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 380 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 381 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 382 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 383 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 384 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 385 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 386 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 387 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 388 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 389 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 390 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 391 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 392 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 393 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 394 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 395 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 396 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 397 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 398 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 399 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 400 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 401 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 402 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 403 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 404 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 405 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 406 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 407 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 408 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 409 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 410 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 411 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 412 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 413 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 414 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 415 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 416 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 417 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 418 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 419 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 420 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 421 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 422 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 423 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 424 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 425 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 426 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 427 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 428 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 429 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 430 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 431 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 432 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 433 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 434 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 435 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 436 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 437 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 438 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 439 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 440 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 441 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 442 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 443 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 444 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 445 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 446 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 447 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 448 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 449 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 450 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 451 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 452 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 453 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 454 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 455 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 456 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 457 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 458 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 459 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 460 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 461 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 462 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 463 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 464 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 465 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 466 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 467 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 468 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 469 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 470 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 471 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 472 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 473 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 474 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 475 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 476 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 477 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 478 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 479 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 480 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 481 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 482 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 483 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 484 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 485 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 486 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 487 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 488 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 489 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 490 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 491 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 492 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 493 of 494
Case 1:21-cv-01971 Document 1-1 Filed 07/20/21 Page 494 of 494
